The genesis of this appeal is a series of complaints filed over four years ago in the State and Federal courts in which the plaintiff challenged a final decision of the State Advisory Commission (SAC) of the Department of Education which denied her request for home-tutoring placement for her son’s special education needs. There followed a battery of abortive actions by the plaintiff acting pro se, including an unsuccessful attempt to intervene *1002in the Boston school desegregation case (Morgan v. McKeigue, No. 72-911 [D. Mass.]) and an equally unsuccessful attempt to enjoin the Commonwealth’s Attorney General from rendering an opinion on the matter.
Anne McNabb Pavilonis, pro se.
CharlesE. Walker, Jr., Assistant Attorney General, for the Commonwealth.
Finally, the plaintiff filed an “amended complaint by way of mandamus” in which she recites the sundry grievances which she has allegedly suffered since 1973. This complaint was successfully met by a motion to dismiss under Mass. R. Civ. P. 12 (b) (1), (6), (7), 365 Mass. 754 (1974), and rule 8(a), 365 Mass. 749 (1974), the principal thrust of which is the failure of the plaintiff to file a petition for review within thirty days after receipt of the final decision of SAC, a requirement of G. L. c. 30A, § 14 (1). The plaintiff then countered with a motion for relief from judgment pursuant to Mass. R. Civ. P. 60 (b) (6), 365 Mass. 828 (1974). Upon the denial of this motion, she filed a complaint under G. L. c. 211, § 3, and relief was denied by a single justice of this court. There was no error.
The case is wholly inappropriate for relief under G. L. c. 211, § 3. The single justice was correct in ruling that the “plaintiff may not use G. L. c. 211, Sec. 3 to avoid following the rules of appellate procedure.” She was required to appeal the denial of relief from the dismissal of her complaint. She failed to do so.

So ordered.